Case 2:20-cr-O0066-Z-BR Document 32 Filed 10/23/20 Page 1of1 PagelD 76

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES HRI GP TENA FILED

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAB
AMARILLO DIVISION OCT 23 2
UNITED STATES OF AMERICA § CLERK, US. DISTRICT COURT
Plaintiff, By _—__—
v. 2:20-CR-66-Z-BR-(1)
BRANDON WAYNE SLAGLE
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 7, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Brandon Wayne Slagle (1) filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—

and thereby determined that the Report and Recommendation is correct. Therefore, the Report and

Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court

voluntarily entered; ACCEPTS the guilty plea of Defendant Brandon Wayne Slagle; and

hereby FINDS that the guilty plea of Defendant Brandon Wayne Slagle was knowingly and
ADJUDGES Defendant Brandon Wayne Slagle guilty of Count Two in violation of 21 U.S.C. §

846. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, October Z3., 2020.

 

 

ITED STATES DISTRICT JUDGE

 
